EXHIBIT 10.3
 
AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT


This AMENDMENT NO. 1 to EMPLOYMENT AGREEMENT (“Amendment”) dated August 29, 2013
is an amendment to that certain Employment Agreement ("Employment Agreement")
dated February 6, 2013, by and between Cellular Biomedicine Group, Inc., a
Delaware corporation (the “Company”) and the undersigned individual, Wen Tao
(Steve) Liu (the “Executive”).


WHEREAS, on February 6, 2103 the Executive and the Company entered into an
Employment Agreement (the “Original Agreement”); and


WHEREAS, the Executive and the Company have agreed to enter into this Amendment
to amend the Original Agreement.


NOW, THEREFORE, the Executive and the Company agree as follows:


1.   Amendment to Section 5.1.  Section 5.1 of the Original Agreement is amended
to replace the amount of Executive’s Base Compensation of “$150,000” with
“$225,000”.


2.   Affirmation of Remaining Terms and Conditions.  The Company and the
Executive affirm that all of the other terms and conditions of the Original
Agreement shall continue in full force and effect.


[Signature Page Follows]
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by the
duly authorized officers of the parties hereto as of the date first written
above.
 
 

  Company:          
CELLULAR BIOMEDICINE GROUP, INC.
         
 
By:
/s/ Andrew Chan             Name:
Andrew Chan
            Title:
Chief Financial Officer
            EXECUTIVE:            
By:
 /s/ Wen Tao (Steve) Liu             Name:  Wen Tao (Steve) Liu    